       Case 4:19-cv-00402-ALM Document 240 Filed 11/02/20 Page 1 of 3 PageID #: 16223
                            IN UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

                                            DATE: 11/2/2020

DISTRICT JUDGE                                       COURT REPORTER: Chris Bickham
Amos L. Mazzant, III                                 COURTROOM DEPUTY: Keary Conrad
  ResMan, LLC
                                                    4:19-CV-402
  v.

  Kayra Property Management, LLC.


  ATTORNEYS FOR PLAINTIFF                        ATTORNEYS FOR DEFENDANT
  Maria Boyce, Jillian Beck, Cristina            Mark Strachan, Dick Sayles, Michael Richardson, Seepan,
  Rodriguez, Michael Jones, Hailey Drescher      Parseghian
  Client Rep: Nick Olsen                         Client Reps: Ashwin Scheatty, Jiten Argarwin

On this day, came the parties by their attorneys and the following proceedings were held in Sherman, TX:

 TIME:         MINUTES: Voir Dire, Jury Selection, Jury Trial (Day 1)
 9:58 a.m.     Court in session. Court notes appearance of the Parties.

 10:00 a.m.    Judge begins addressing the panel.

 10:14 a.m.    Resman’s counsel, Mike Jones begins 5 minute summary of the case.

 10:18 a.m.    Kayra Property’s counsel, Dick Sayles begins 5 minute summary of the case.

 10:25 a.m.    Judge addresses the panel.

 10:35 a.m.    Reman’s counsel, Mike Jones introduces Parties at the table.

 10:36 a.m.    Kayra Property’s counsel introduces Parties at the table.

 10:39 a.m.    Resman’s counsel, Mike Jones begins voir dire.

 11:46 a.m.    Resman’s counsel, Mike Jones completed voir dire. Bench conference.

 11:47 a.m.    Court provides instruction to jury regarding lunch break to not discuss the case with anyone
               else. Court will resume at 1pm.
    Case 4:19-cv-00402-ALM Document 240 Filed 11/02/20 Page 2 of 3 PageID #: 16224
     CASE NO. 4:19CV402    DATE: 11/2/2020
     PAGE 2 - PROCEEDINGS CONTINUED:




11:50 a.m.   Court addressed Juror #27 essential worker - juror is released.

11:51 a.m.   Court addressed Juror #20 - juror is released.

11:56 a.m.   Court overruled objection to markings on exhibits.

11:56 a.m.   Court recessed until 1:00 p.m.

1:02 p.m.    Court re-convened.

1:03 p.m.    Karya Property’s counsel, Dick Sayles begins voir dire.

1:54 p.m.    Court recess for Court to meet with counsel in chambers concerning attorney strikes.

2:47 p.m.    Court re-convened. Jury seated. Jury given oath.

2:51 p.m.    Court begins with preliminary instructions.

3:07 p.m.    Court excuses jury.

3:08 p.m.    Court hears argument from Parties regarding MIL issue.

3:19 p.m.    Court advises Parties of the jury schedule. Court will convene at 9:00 a.m. tomorrow and go to
             6:00 p.m. The remainder of the trial Court will do 8:30 a.m. - 5:30 p.m.
3:20 p.m.    Court will re-convene tomorrow at 8:30 a.m. regarding exhibits.

3:20 p.m.    Court hears from counsel regarding jury notebooks. Objection by Karya’s counsel, Michael
             Richardson is overruled. Jury notebooks are approved to be distributed after opening
             statements.
3:21 p.m.    Court hears argument from Karya’s counsel, Richard Sayles regarding Plaintiff’s Exhibits 625-
             627. Court overrules Defendant’s objections to the exhibits.
3:24 p.m.    Court will re-convene at 8:30 a.m. Jury will return at 9:00 a.m. Parties will begin with opening
             statements at 9:00 a.m.
Case 4:19-cv-00402-ALM Document 240 Filed 11/02/20 Page 3 of 3 PageID #: 16225
 CASE NO. 4:19CV402    DATE: 11/2/2020
 PAGE 3 - PROCEEDINGS CONTINUED:




      Time in Court: 3 hours 29 minutes.


                                           DAVID O'TOOLE, CLERK

                                           BY:   Keary Conrad
                                                 Courtroom Deputy Clerk
